Citation Nr: 0802090	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-09 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for right knee 
residuals of medial meniscal tear with degenerative joint 
disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to March 
1993.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia.  

This decision addresses, in part, only the question of 
whether the submitted evidence concerning the service 
connection claim for PTSD is new and material.  Because the 
claim is reopened, and development not yet complete, the 
remainder of the appeal concerning this issue is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.  
Further, the issue concerning entitlement to an increased 
rating for the veteran's right knee disorder is also 
remanded.  Consistent with the instructions below, VA will 
notify the veteran of any further action that is required on 
his part.

At his November 2007 hearing at the RO conducted by the 
undersigned the veteran raised claims of entitlement to 
service connection for a left knee disorder (secondary to his 
service-connected right knee disorder, as well as for VA 
individual unemployability benefits.  See pages 11 and 12 of 
hearing transcript (transcript).  Accordingly, these matters 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  By rating decision in January 2004, the RO denied 
entitlement to service connection for PTSD, finding that the 
veteran did not provide specific information to enable the 
service department to corroborate his claimed stressors; the 
veteran was notified of the decision but he did not initiate 
an appeal. 

2.  The evidence associated with the claims file since the 
January 2004 RO decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for PTSD.


CONCLUSIONS OF LAW

1.  The RO's January 2004 decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The additional evidence presented since the January 2004 
rating decision is new and material, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA VA certain duties to notify and assist the 
appellant.  Given the fact that the Board is reopening the 
claim of entitlement to service connection for post traumatic 
stress disorder, and remanding the case for further 
development, it is not necessary to review whether VA has 
fully complied with the VCAA.

Service connection for PTSD was denied in a January 2004 
rating decision, in pertinent part, because the veteran did 
not provide specific information to enable the service 
department to corroborate his claimed stressors.  He was 
notified of this decision in January 2004, but did not 
appeal.

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c) (West 2002).  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence available prior to January 2004 consisted of various 
VA medical records, which included diagnoses of PTSD supplied 
by VA physicians.  As part of one such record, dated in 
August 2002, the veteran claimed to have witnessed his friend 
immediately following his having hung himself while they were 
serving together in the Navy.  He added that two of his 
friends had committed suicide around this same time (1989).  
As part of a returned PTSD questionnaire, the veteran 
informed VA that a Seaman Storekeeper Williams hung himself 
aboard the U.S.S. John F. Kennedy while the ship was underway 
to the Mediterranean sometime in either August or September 
1987 or 1988.  The RO is not shown to have attempted to 
contact the appropriate records custodian to verify these 
claimed stressors.  Hence, further development is in order.

On remand, the RO should attempt to verify whether during the 
veteran's service he was exposed to the stressors which he 
has identified.  To this, VA has a duty to provide a summary 
of his stressor statements to the U.S. Army and Joint 
Services Records Research Center (JSRRC), and ask them to 
attempt to verify the stressors.  38 U.S.C.A. § 5103A(b).  
Therefore, on remand, the veteran should be asked to provide 
a more detailed statement of his stressors and that 
statement, as well as any other previously submitted stressor 
statement should discussed in a report to be forwarded to the 
JSRRC.

The evidence received since the January 2004 decision 
includes the transcript of the November 2007 hearing 
conducted by the undersigned.  The veteran testified that 
while aboard the U.S.S. John F. Kennedy he witnessed a friend 
who worked in supply with him, but whose name he could not 
recall, hang himself in a store room.  (See pages 6, 7, 13 
and 16 of transcript).  The veteran testified that 
"Storekeeper Second Class Tompkins" was the first person to 
see the man who hung himself.  See page 16 of transcript.  
This occurred between August and September 1988.  See page 
seven of transcript.  The veteran also testified that he was 
currently being treated for his PTSD at the VA medical 
facility located in Augusta, Georgia.  See page 14 of 
transcript.  Review of the claims file shows that the most 
recent medical records from this facility are dated in 
October 2005.  

Given the fact that the record available at the time of the 
January 2004 rating decision did not include such specificity 
as relating to the veteran's claimed stressors, this evidence 
raises a reasonable possibility of substantiating the claim.  
Hence, the claim is reopened.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for post traumatic stress 
disorder is reopened.


REMAND

As the RO found that new and material evidence had not been 
submitted, in light of the decision reached above, remanding 
this case is required to comply with the due process 
requirements of law.  Bernard v. Brown, 4 Vet. App. 384, 392 
(1993).

As noted VA has yet to attempt to verify the veteran's 
claimed stressors.  Accordingly, given the need for such 
development, the Board invites the veteran to first provide 
VA with any additional information detailing the names, ranks 
and units of any individuals involved, the dates of each 
claimed stressful event, and the place where the claimed 
stressful event occurred.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  The Board notes that the record includes 
conflicting information as to whether the sailor who 
allegedly hung himself aboard the U.S.S. John F. Kennedy was 
named "Williams."  Further, the veteran should be asked to 
confirm that the name of the sailor who discovered the death 
of the appellant's shipmate, and asked to supply the names of 
his two friends who purportedly committed suicide about the 
time of the 1988 hanging.

The veteran also essentially contends that the evaluation 
currently assigned to his service-connected right knee 
disability does not accurately reflect its current severity.  
In essence, he testified in the course of his November 2007 
hearing that the right knee disability had worsened since he 
was last afforded a fee basis VA examination in 2004.  See 
page 10 of transcript.  The veteran has mentioned that he has 
received contemporaneous treatment at the Augusta, Georgia VA 
Medical Center for his right knee, however, the record before 
the Board is incomplete.  Given the staleness of the last VA 
examination report and the need to secure all treatment 
records, further development is in order.  38 U.S.C.A. 
§ 5103A.

Therefore, this case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
service connection claim on appeal, and 
an effective date for the increased 
rating claim on appeal.

2.  The RO should request all medical 
records regarding the veteran's treatment 
from the Augusta VA Medical Center from 
October 2005 to the present.  The RO must 
then notify the claimant of the specific 
records that it is unable to obtain (if 
any); explain the efforts VA has made to 
obtain that evidence; and describe any 
further action it will take with respect 
to the claims.  The claimant must then be 
given an opportunity to respond.

3.  The RO should contact the veteran and 
invite him to submit any evidence which 
would assist in verifying the reported 
in-service stressors which he believes 
are responsible for his PTSD, to include 
the dates, locations, units involved, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, and units 
of assignment.  The best evidence would 
be independently verifiable evidence 
documenting the claimed incidents.  This 
evidence should consist of the name of 
the person who the veteran claims hung 
himself while aboard the U.S.S. John F. 
Kennedy between August and September 
1988, as well as the name of the person 
who was first to discover the hanging 
victim.  

4.  The RO, after waiting an appropriate 
time period for the veteran to respond, 
must prepare of a summary of any reported 
stressors using both the information 
provided in reply to the above request 
and the facts found in the earlier 
stressor statements found in the claims 
file.  Then, the RO should forward the 
summary to JSRRC and ask them to attempt 
verify each claimed stressor.  The 
veteran must be informed of the results 
of the search.

5.  After any additional evidence has 
been obtained, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the current severity of his 
service-connected right knee disability.  
The claims file must be made available to 
the VA examiner, and the examiner should 
review the file prior to the examination.  
All appropriate tests and studies, 
including X-rays and range of motion 
studies of the knee, reported in degrees, 
should be accomplished.  All findings 
should be made available to the primary 
physician prior to the completion of his 
or her report, and all clinical findings 
should be reported in detail.  In that 
report the examiner must:

a)  Render specific findings as to 
whether there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-
connected right knee disability.  If 
pain on motion is observed, the 
examiner should indicate the point 
at which pain begins.

b)  Indicate whether, and to what 
extent, the veteran experiences any 
functional loss due to pain and/or 
any of the other symptoms during 
flare-ups and/or with repeated use.  
To the extent possible, the examiner 
should express any such additional 
functional loss in terms of 
additional degrees of limited 
motion.

c)  Identify all impairments 
affecting the right knee.  The 
examiner should specifically 
indicate whether arthritis is 
present, and whether there is 
recurrent subluxation or lateral 
instability of the knee.  If 
instability is present the degree of 
that impairment should be classified 
as either "slight," "moderate," 
or "severe."  The examiner should 
also indicate whether, in the right 
knee, there is ankylosis, 
dislocation or removal of cartilage, 
impairment of the tibia or fibula, 
or genu recurvatum.

d)  Classify the degree to which 
each identified right knee disorder 
interferes with the veteran's 
ability to obtain and maintain 
substantially gainful employment.

6.  The RO should ensure that the 
requested actions have been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claims of entitlement to 
service connection for PTSD, and 
entitlement to an increased rating for 
his right knee disability, under all 
appropriate statutory and regulatory 
provisions and legal theories, including 
the opinions of VA's General Counsel 
pertaining to the assignment of separate 
ratings for arthritis and instability, as 
well as separate ratings for compensable 
losses of flexion and extension.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that includes all evidence 
added to the file since the March 2005 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, after compliance with 
appropriate appellate procedures.  No action by the veteran 
is required until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the requested development.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


